Citation Nr: 0719686	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-21 685	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease, lumbar spine and degenerative changes of the 
thoracic and lumbar spine (claimed as back problems) as a 
result of exposure to herbicides. 

2.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides and asbestos. 

3.  Entitlement to service connection for heart disease as a 
result of exposure to herbicides and asbestos. 

4.  Entitlement to service connection for deep vein 
thrombosis, both legs as a result of exposure to herbicides 
and asbestos. 

5.  Entitlement to service connection for skin cancers as a 
result of exposure to herbicides. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for erectile 
dysfunction secondary to illnesses and medications. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1967 to October 1969.  

2.	On April 27, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Little 
Rock, Arkansas, that the appellant died in May 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2006); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2006); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
                                               MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


